DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a mixing mass ratio’ is indefinite as it is unclear what the ratio is. The term ‘multiplying’ is indefinite as it is unclear what is multiplied.

3.	Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 15 recites the phrase ‘the innermost’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferreiro et al (U.S. Patent Application Publication No. 2009/0252979 A1). 
With regard to Claim 1, Ferreiro et al disclose a tube (pipe; paragraph 0016)  comprising an adhesive layer (a) and barrier layer (b) (paragraph 0115); the barrier layer comprises saponified ethylene vinyl acetate (copolymer of ethylene and vinyl alcohol; paragraph 0108); the layer (a) comprises a polyamide A1 that has a  ratio of a number of methylene groups to amide groups of between 7.5 and 9.5 (paragraph 0070)   that is polyamide 614 (paragraph 0072), therefore having the claimed melting point, and a polyamide A2 that is polyamide 66 (paragraph 0065) and an ethylene – propylene elastomer (paragraph 0090), as stated in paragraph 0054 of the instant specification; therefore, polyamide A1 has a ratio of a number of methylene groups to amide groups of more than 8.0, and  polyamide A1 is contained in the amount of 50% to 76% by weight (paragraph 0063); polyamide A2 is contained in the amount of 12 to 25% by weight (paragraph 0062); the elastomer comprises acid anhydride (paragraph 0093) and is contained in the amount of up to 30% by weight (paragraph 0086); the claimed difference in solubility parameters is therefore obtained, as stated in paragraphs 0035 and 0037 of the instant specification. Although the disclosed range of content of the elastomer is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 2 – 4, Ferreiro et al fail to disclose polyamide 912. However, it would have been obvious for one of ordinary skill in the art to provide for polyamide 912, as the disclosed ratio of the number of methylene groups to amide groups would be obtained.

With regard to Claim 6, a second adhesive layer is disclosed, identical to the first adhesive layer (having the numeral I; paragraph 0149). The claimed polyamide and elastomer are therefore disclosed.
With regard to Claim 7, the second adhesive layer is inside the barrier layer (the layers are successive; paragraph 0145).
With regard to Claim 8, the second adhesive layer alternatively comprises at least 50% by mass of a polyamide (paragraph 0052) having the claimed aliphatic diamine and terephthalic acid (PA 6T/66; paragraph 0065). 60% by mass of the polyamide is not explicitly disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for 60% by mass, as at least 50% by mass is disclosed.
With regard to Claims 9 – 10, an elastomer would therefore be disclosed.
With regard to Claim 11, a second barrier layer is disclosed (paragraph 0150) comprising a fluoro polymer into which a functional group having reactivity to an amino group is introduced into a molecular chain (reacted with an amine; paragraph 0114).
With regard to Claim 12, the second barrier layer is inside the adhesive layer (the layers are successive; paragraph 0145).
With regard to Claims 13 – 15, the second barrier layer is inside of the second adhesive layer (paragraph 0150).
With regard to Claim 16, extrusion is disclosed (paragraph 0307). However, the claimed aspect of ‘co – extrusion molding’ is a product – by – process limitation. Therefore, if the 
With regard to Claim 17, a fuel tube is disclosed (for transporting fuel; paragraph 0167).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782